Chief Justice.
There is a difficulty in getting such proceedings of the Court of Common Pleas before this court, and yet it seems necessary to the due administration of justice that we should enable the party aggrieved to bring them here. Otherwise the writ of certiorari will be a very inefficient remedy. We have allowed rules in analogous cases, on certiorari to justices of the peace, and to the Courts of Common Pleas on appeals. The same course ought to be adopted here.
Let the rule be granted.